TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-06-00530-CR


Wardell Moore, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF FAYETTE COUNTY, 155TH JUDICIAL DISTRICT

NO. 2005R-027, HONORABLE DAN R. BECK, JUDGE PRESIDING



O R D E R
PER CURIAM
Appellant's second motion for extension of time to file brief is granted.  Appellant's
counsel, Calvin Garvie, is ordered to tender a brief in this cause no later than March 5, 2007.
It is ordered February 21, 2007. 

Before Justices Patterson, Pemberton and Waldrop
Do Not Publish